DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
This action is response to the claims and Applicant’s Remarks filed on November 24, 2021.  
Claims 1 – 10, and 20 - 25 were previously pending.  Claims 3, 4, 9, 21 – 23 and 25 have been amended.  Claims 1 – 10 and 20 – 25 are presented for examination.  

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 and 20 - 25 in the reply filed on 03/01/2021 is acknowledged.
Priority
The applicant’s claim for benefit of Provisional Patent Application Number 62/608,437 filed 12/20/2017 has been received and acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2019 is acknowledged and being considered by the examiner.

Drawings
The drawings received on 11/24/2021 are accepted.  The objection has been withdrawn

Response to Arguments
35 U.S.C. 112
	Claims 3 and 25 have been amended and overcome the rejection.  The rejection under 35 U.S.C. 112 has been withdrawn. 

35 U.S.C. 101
	Applicant first argues, see pages 9 – 10 of applicant’s response, that the prior office action failed to consider the claim as a whole.  Examiner respectfully disagrees.  As detailed in the previous office action, and below, the claims were examined according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  The 2019 PEG step 2A, Two Prong analysis considers the claim as a whole when evaluating if a claim is directed to a judicial exception. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The 2019 PEG explains that the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. Under step 2A, prong 1, a limitation within a claim falls under the abstract idea exception when it includes subject receiving an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; transmitting a delivery schedule comprising the indication of the scheduled delivery; receiving a delivery update adjusting one or more of the delivery parameters; updating the delivery schedule based on the received delivery update; transmitting the updated delivery schedule; and causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule. As defined by the 2019 PEG these limitations are considered to be a method of organizing human activity because it is a commercial interaction that manages the delivery of cargo to a recipient. This concept is also supported by paragraph [0002] of the applicant’s specification. Under step 2A, prong 2, the additional elements (i.e. claim features, limitation, and/or steps that are recited in the claim beyond the identified judicial exception). These limitations are a remote computing device, a second device, and a third device. As noted in the previous office action and in the rejection below, these additional elements were evaluated individually and in combination, to determine whether the claim integrates the judicial exception into a practical application using the Step 2A Prong Two analysis for eligibility. This is similar to the analysis of the claims in Enfish. However, unlike Enfish, the additional elements of the applicant’s invention recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components, which does not integrate an abstract idea into a practical application. The examiner has analyzed every limitation of the claims and has therefore considered the claim as a whole.   For the reasons stated above, Examiner maintains the claims are directed to an abstract idea. 

Applicant further argues that the pervious office action does not account for how the steps of “transmitting” could fall within certain methods of organizing human activity.  As detailed in the previous office under the Step 2A Prong 2 analysis, the identified additional elements of a remoted computing device, a first device, a second device, and a third device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the identified judicial exception on generic computing components in their ordinary capacity.  The generic computing components do not impose any meaningful limits on practicing the abstract ideas.  The steps of “transmitting” data or information between the different devices is within the ordinary capacity of the devices.  See MPEP 2106.05(f)(2): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not 
Applicant next argues, see pages 10 – 11 of applicant’s response, that claim 1 recites a specific rules-based approach not found in the prior art suggesting significantly more for eligibility in Step 2B.  Applicant further cites the McRO Federal Circuit ruling finding the specific rules-based approach as eligible subject matter.  Examiner respectfully disagrees that the McRO ruling is applicable to the eligibility of the instant application.  In the McRO ruling, the court found the McRO claims to a patentable, technological improvement over the existing, manual 3-D animation techniques. The McRO claims use the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice in order to produce a more accurate and realistic lip synchronization and facial expressions than could be produced manually. The rules used in McRO were not part of the manual way in which a human would perform animation techniques. Therefore, the claimed invention of McRO went beyond simply applying the set of rules to a computer.  In contrast, the recited limitations of the instant application merely applies a manual process to a computing environment. Furthermore, it does not achieve an improvement to technology or a technological field.  The 2019 PEG describes the evaluation process for determining whether the claim as a whole integrates an abstract idea into a practical application by improving the functioning of a computer or an improvement to other technology or technical field.  First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.  Applicant has not provided any evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.  Furthermore, paragraph [0003] of the specification states, “Provided are methods and systems for improving vehicle search”, which is McRO ruling as unpersuasive. 
For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection under U.S.C. 101.

35 U.S.C. 102
Applicant argues, see pages 7 – 8 of Applicant’s Response, that the teachings of Cova cited to in the previous office action do not specifically address the limitations of claim 1 of a remote computing device, a first device, a second device, and a third device.   Examiner respectfully finds Applicant’s argument unpersuasive.  As detailed below, Cova teaches a remote computing device, a first device, a second device, and a third device.  Cova, see also FIG. 2, teaches the following devices, 
a remote computing device ([0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224)
a first device ([0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags)
a second device ([0020] The ZCC input devices 202 can be operated by various actors having various roles in the supply chain, including but not limited to: dock workers, longshoreman, logistics service providers, freight forwarders, field agents, customs agents, and any other personnel involved in the tracking of an asset.)
a third device ([0023] The tag 211 reports various events, including for example, security events, environmental events, process events, tracking events, and location events)
See also [0019] and FIG. 2 describing the system architecture of Cova.  ([0019] In some implementations, the system 200 can include one or more Zero Client Commissioning (ZCC) 
Applicant next argues, see pages 8 – 9 of Applicant’s Response, that Cova does not disclose a delivery schedule comprising the indication of the scheduled delivery. Examiner respectfully finds Applicant’s argument unpersuasive.  Cova teaches, [0044] “The system receives milestone data for an asset (502). The milestone data identifies one or more milestones in a journey of the asset. Each milestone has an associated location. The milestone data can be, for example, an estimated schedule of the journey of the asset. The schedule can include estimated times that the asset should arrive at various locations along the journey.”  Cova further teaches, [0045] “Shipment messages can include, for example, purchase orders, purchase order changes, advance ship notices, shipping instructions, carrier bookings, bills of lading, and commercial invoices. These messages list one or more of the items in the asset, the buyer and seller of the items in the asset, and promised dates regarding delivery of the asset (ship-by date, deliver-by date, etc.). The messages can be used to identify milestones for delivery of assets, for example, a time by which an asset should arrive at its destination location.”
For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection under U.S.C. 102.

35 U.S.C. 103
Applicant’s arguments with respect to the rejection of claims 4, 5, 7, and 24 under 35 U.S.C. 103 have been fully considered but are not persuasive. As stated in the arguments 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 and 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and an apparatus for improving vehicle searches.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
	Claims 1 and 20 recite limitations that are certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions.  Regarding claim 1, all limitations outside of a remote computing device, a second device, and a third device, as drafted, under its broadest reasonable interpretation, constitute certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions, which is an abstract idea.  Regarding claim 20, all limitations outside of processors, a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, a first device, a second device, and a third device, as drafted, under its broadest reasonable interpretation, constitute certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions, which is an abstract idea.  The limitations of cause/causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule, can be mere instructions to have a person perform a search on a delivery 
The judicial exception is not integrated into a practical application.  The judicial exception recited in claims 1 and 20 is not integrated into a practical application because processors, a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, a first device, a second device, and a third device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 20 are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more.  The claims are not patent eligible.
Claims 2 – 9 and 21 - 25 are dependents of claim 1 and 20, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims 2 – 9 and 21 – 25 recite additional elements of one or more additional devices, which is recited at a high level of generality such that it amounts to no more   Furthermore, the claimed limitation of information regarding one or more tamper indication devices is recited at a high level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Simply implementing the abstract idea on generic computer components or generally linking to a particular technological environment is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 8 – 10, 20 – 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110054979 A1 to Cova et al (hereafter Cova). 

Claims 1 and 20.  Claim 1: A method comprising: 
receiving, at a remote computing device and from a first device, an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; (Cova [0021] The information service 204 allows end user systems 
transmitting, from the remote computing device to a second device, a delivery schedule comprising the indication of the scheduled delivery; ([0020] The ZCC input devices 202 
receiving, from a third device, a delivery update adjusting one or more of the delivery parameters; ([0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318).  These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)
updating the delivery schedule based on the received delivery update; (Cova [0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318).  These event notifications provide updates on the current location of the asset, 
transmitting the updated delivery schedule to the second device; and (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.  [0033] Each event notification described above includes a position fix. The system 200 receives and processes each event notification and provides information to end user systems (e.g., using an information service like the information service 204). The information can include event notifications (e.g., identifying 
causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule.  (Cova [0018] The system 200 commissions (associates) tags to assets, decommissions (disassociates) tags from assets, provides notifications of events (e.g., security, environmental, process, and tracking events), provides warning and action notifications, and can reset tag status remotely.  [0034] Users may also want to know if certain actions need to be taken, as a result of a physical state of the asset (e.g., a location of the asset or environmental and security conditions of the asset) during shipment. [0109] As yet another example, if the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of interest occurs, the system selects the particular action. In some implementations, the system uses additional data about the shipment, e.g. EDI message data, to determine that an event of interest has occurred, or that a particular dependent process should be triggered. For example, the dependent process data can specify that certain dependent processes should be triggered only for assets containing particular products, and the system can use EDI message data to determine the contents of the asset.  [0110] The system generates an action notification indicating that the particular action should be taken (608). The action notification can be used to automatically trigger the desired 

Regarding claim 20, see above relevant rejection of claim 1.  In addition, Cova teaches: 
An apparatus, comprising: one or more processors; and a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to: (Cova [0126] The features can be implemented in a computer program product tangibly embodied in a computer readable medium, e.g., in a machine-readable storage device, for execution by a programmable processor.)

Claims 2 and 21.  Using the language of claim 2 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise one or more of a scheduled delivery time, information regarding a scheduled delivery vehicle, information regarding a scheduled delivery driver, information regarding a delivery work order, one or more photos of a delivery vehicle, or one or more photos of cargo to be delivered.  (Cova [0030] These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)

Claims 3 and 25.  Using the language of claim 3 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise information regarding one or more tamper indicating devices installed on the delivery vehicle. (Cova [0014]  Each tag 

Claims 6 and 23 Using the language of claim 6 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein causing one or more security actions to be performed comprises causing the second device to output indicia of the one or more security actions.  (Cova [0109] As yet another example, if the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of interest occurs, the system selects the particular action. In some implementations, the system uses additional data about the shipment, e.g. EDI message data, to determine that an event of interest has occurred, or that a particular dependent process should be triggered. For example, the dependent process 
Examiner’s Note: With respect to claims 6 and 23, indicia of the one or more security actions is not entitled to patentable weight.  Indicia of one or more security actions, under its broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  (See MPEP 2111.05).  Nonetheless, Cova, as above, teaches the entirety of the limitation.

Claim 8.  Cova teaches the method of claim 1,
further comprises transmitting, from the second device to one or more additional devices, (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.)
an indication that one or more security actions have been performed on the delivery vehicle.  (Cova [0015] Process events can also indicate other shipment events in the journey of the asset 108 (e.g., procedural events in the journey of the asset 108), including, but not limited to, that the asset 108 has been stuffed (e.g., filled with contents), that the asset 108 has been sealed, that the asset 108 has been flagged for customs inspection, that customs inspection of the asset 108 has begun, that customs inspection of the asset 108 has ended, that the asset 108 is in a shipping yard, that the asset has left a shipping yard, that the asset 108 has sailed, that the asset 108 has been berthed, and that the asset 108 has been unsealed)

Claim 9.  Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprises an estimated delivery time, and wherein the receiving, from the third device, the delivery update adjusting one or more of the delivery parameters comprises receiving an updated estimated delivery time based at least in part on location information of the third device.  (Cova [0030] As the asset 

Claims 10 and 22.  Using the language of claim 10 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
further comprising causing the second device to display the updated delivery schedule.  (Cova  [0028] As the asset travels from the origin location 302 to the destination location 304, a tag associated with the asset issues various event notifications. These event notifications are received and processed by an event server (e.g., event server 212). [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of US 20070001854 A1 Chung et al (hereafter Chung).

Claim 4.  Cova teaches the method of claim 3, as shown above.  Regarding the following limitation: 
wherein the one or more security actions are based on the one or more tamper indicating devices on the delivery vehicle matching the information regarding the one or more tamper indicating devices.  

However, Chung teaches (Chung [0162] An advantage of the foregoing is that any opening or similar tampering of container 80 is "captured" by the relay device 30 (whether on 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, the combine the teaches of Chung to perform specific security actions on a shipment based on the data associated a tamper indicating device attached to the shipment with the motivation (Chung [0173] Such ability provided by the described arrangement to enable officials to identify, intercept, isolate and/or inspect suspicious containers prior to their entering a port, terminal, city or other location where they might pose a risk to person or property is especially beneficial in an age of worldwide terrorism. This is because it is essentially impossible (both economically and logistically) to inspect all or a significant portion of the many hundreds of millions of container entries into a port or terminal that occur each year, whether for 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of US 20160026973 A1 to Chen et al (hereafter Chen).

Claims 5 Cova teaches the method of claim 1, as shown above.  Cova does not teach the following limitations, however, Chen teaches: 
further comprising transmitting, to the first device, one or more security guidelines for securing cargo prior to delivery, (Chen FIG. 1 [0058] Port clearance subsystem 20 may collect and process information of a supervised object at a port.  Port clearance subsystems 20 may be deployed at respective ports, such as an origin port and a destination port. [0068] The central supervision subsystem 30 may be a platform for supervising the supervised object and comprise interfaces for the in-transit apparatus 10, the port clearance subsystem 20 and the risk management subsystem 40 to perform information interaction with them and issue instructions to them.)
wherein the one or more security guidelines are related to the one or more security actions.  (Chen [0081] At an origin port, the supervised vehicle is guided by a port clearance subsystem to undergo inspection, and information of the vehicle and its cargo is collected. [0105] The traffic control module 20-1 of the origin port clearance system 20 controls a vehicle to undergo inspection and detection according to a procedure. The device integration module 20-2 collects (8-1) results from various inspection and detection devices, and provides (8-2) the results to the risk management module 20-3. The risk management module 20-3 interacts (8-4, 8-5) with the risk execution module 40-5 of the risk management subsystem 40 via (8-3) the risk management module 30-6 of the central supervision subsystem 30 to obtain a risk judgment result and provide (8-
One of ordinary skill in the art would have recognized that applying the known technique of Chen to Cova would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teaching of Cova would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transmitting security guidelines for securing cargo, wherein guidelines include security actions such as performing an inspection at an origin port and determining a risk assessment. Further, applying transmitting security guidelines for securing cargo, wherein guidelines include security actions such as performing an inspection at an origin port and determining a risk assessment to Cova, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient shipment of goods from a point of origin to the intended destination by reducing the possibility that shipments are rejected at the destination due to failure to comply with related transport security guidelines prior to and throughout the transit of the shipment.
 
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of Regulatory Commission 10 CFR Part 73.55 (hereafter NRC).

Claims 7 and 24.  Using the language of claim 7 variant, Cova teaches the method of claim 6, as shown above.  Cova does not teach the following limitation, however, NRC teaches:  
wherein the indicia of the one or more security actions comprise instructions for performing a search according to Nuclear Regulatory Commission guidelines. (NRC 10 CFR Part 73.55 (h) Search Programs (2) Owner controlled area searches. (i) Where the licensee has established physical barriers in the owner controlled area, the licensee shall implement search procedures for access control points in the barrier.(ii) For each vehicle access control point, the licensee shall describe in implementing procedures areas of a vehicle to be searched, and the items for which the search is intended to detect and prevent access. Areas of the vehicle to be searched must include, but are not limited to, the cab, engine compartment, undercarriage, and cargo area.)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the notification indicia of the one or more security actions, as taught by Wal-Mart in view of Boeing, with displaying instructions for performing a search according to Nuclear Regulatory Commission Part 73.55 in order to maintain the safety and security of the facility during deliveries. (Part 73.55 (h) Search Programs (1) The objective of the search program is to detect, deter, and prevent the introduction of firearms, explosives, incendiary devices, or other items which could be used to commit radiological sabotage. To accomplish this the licensee shall search individuals, vehicles, and materials consistent with the physical protection program design requirements in paragraph (b) of this section, and the function to be performed at each access control point or portal before granting access.) 
Examiner’s Note: With respect to claims 7 and 24, indicia of security actions comprising instructions for performing a search according to Nuclear Regulatory Commission guidelines is not entitled to patentable weight.  Indicia of security actions, whether those instructions are in compliance with Nuclear Regulatory Commission guidelines or any alternative guidelines, under their broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180060808 A1 to Borgerson et al teaches techniques for monitoring the movement of vehicles and containers within a supply chain.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628